                         Case 1:21-mj-00434-GMH Document 1 Filed 05/18/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                                for the
                                                                    District of Columbia

                   United States of America                                         )
                              v.                                                    )
                        JAMES BREHENY                                               )        Case No.
                                                                                    )
                                                                                    )
                                                                                    )
                               Defendant(s)


                                                                CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                          January 6, 2021                         in the county of                                                     in the
                          District of                Columbia                 , the defendant(s) violated:

              Code Section                                                                       Offense Description
  18 U.S.C. § 1752(a)(1) and (2), (1) - knowingly enter or remain in any restricted building or grounds without lawful authority to do; and (2) - knowingly,
  and with intent to impede or disrupt the orderly conduct of Government business or official functions, engage in disorderly or disruptive conduct in, or
  within such proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government
  business or official functions; 40 U.S.C. § 5104(e)(2)(D) and § 5104(e)(2)(G), (D) - utter loud, threatening, or abusive language, or engage in disorderly or
  disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a
  session of Congress or either House of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a committee of Congress
  or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings; 18 U.S.C. § 1512 (c)(1) and (2), (1) - corruptly alter,
  destroy, mutilate, and conceal a record, document, and other object, and attempted to do so, with the intent to impair its integrity and availability for use in an
  official proceeding and obstruct, influence, (2) - impede an official proceeding, that is, a proceeding before Congress, by entering and remaining in the
  United States Capitol without authority.

          This criminal complaint is based on these facts:
See attached Statement of Facts.




          u Continued on the attached sheet.



                                                                                                                      Complainant’s signature

                                                                                                       Michael J. Van Gorder, Special Agent FBI
                                                                                                                       Printed name and title

Sworn to before me and signed in my presence.                                                                                         Digitally signed by G.
                                                                                                                                      Michael Harvey
                                                                                                                                      Date: 2021.05.18
Date:              05/18/2021                                                                                                         17:31:34 -04'00'
                                                                                                                          Judge’s signature

City and state:                             Washington, D.C.                                           G. Michael Harvey, U.S. Magistrate Judge
                                                                                                                       Printed name and title
